Appeal from an order of the Family Court, Yates County (W. Patrick Falvey, J.), entered May 31, 2011 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed respondent in the custody of the Yates County Department of Social Services for a period of one year.
*1472It is hereby ordered that said appeal is unanimously dismissed without costs as moot (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Sconiers, JJ.